                 IN THE UNITED STATES DISTRICT COURT FOR THE
                       NORTHERN DISTRICT OF OKLAHOMA

HUBERT MOORE,                      )
                                   )
                     Plaintiff,    )
                                   )
       v.                          )       Case No. 18-CV-526-FHM
                                   )
ANDREW SAUL Commissioner )
of Social Security Administration, )
                                   )
                     Defendant. )

                                  OPINION AND ORDER

       Plaintiff seeks an award of attorney fees in the amount of $4,993.10 under the Equal

Access to Justice Act (EAJA), 28 U.S.C. § 2412. [Dkt. 20]. The Commissioner has no

objection to Plaintiff being awarded fees in the requested amount. [Dkt. 21].

       The court finds that the amount of the fee request is reasonable. Based on that

finding and the absence of any objection to the amount of the fee request, the undersigned

finds that Plaintiff should be awarded EAJA fees in the amount of $4,993.10.

       Pursuant to the Commissioner’s usual practice, the check should be made payable

to Plaintiff and mailed to counsel’s address. If Plaintiff’s attorney receives the fees awarded

herein and attorney fees are also awarded and received by counsel under 42 U.S.C. §

406(b) of the Social Security Act, counsel shall refund the smaller award to Plaintiff

pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).
      Plaintiff’s Motion for Attorney’s Fees Under the Equal Access to Justice Act, [Dkt.

20], is GRANTED as provided herein.

      SO ORDERED this 16th day of September, 2019.




                                           2
